

116 SRES 416 IS: Calling for the peaceful return to Cambodia of opposition party members and democracy activists. 
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 416IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mr. Markey (for himself, Mr. Durbin, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling for the peaceful return to Cambodia of opposition party members and democracy activists. 
	
 Whereas the people of the United States seek to strengthen relations with the People of the Kingdom of Cambodia, and ensure that they enjoy free and fair democratic elections, the rule of law, and the fundamental freedoms of expression, association, and assembly;
 Whereas the government of Cambodia has taken a series of steps to undermine democratic institutions, human rights, and freedom of expression;
 Whereas, on several occasions since 2017, the Prime Minister of Cambodia, Hun Sen, has urged opposition lawmakers to defect and join the ruling Cambodian People’s Party (CPP), and security forces coerced many such defections under threat and duress;
 Whereas Cambodian authorities arrested the Cambodia National Rescue Party (CNRP) opposition leader Kem Sokha on September 3, 2017, for allegedly committing treason, and continue to restrict his movements and communications to conditions amounting to house arrest over two years later;
 Whereas, having outlawed the CNRP on November 16, 2017, having banned 118 of its members from politics, and having passed amendments to its Law on Political Parties that were intended to stifle independent political parties, the CPP won all 125 National Assembly seats in the July 29, 2018, national election;
 Whereas the Department of State noted in its 2018 Human Rights Report on Cambodia instances of arbitrary deprivation of life and other unlawful or politically motivated killings, arbitrary arrest or detention, denial of fair public trial, and other violations;
 Whereas Freedom House assessed Cambodia to be not free in its Freedom in the World 2019 report; Whereas the crackdown by the government of Cambodia on the political opposition and other independent voices has caused many CNRP leaders to flee abroad;
 Whereas, according to Human Rights Watch, on March 12, 2019, a court criminally charged and issued arrest warrants for eight leading members of the CNRP who had left Cambodia ahead of the July 2018 election: Sam Rainsy, Mu Sochua, Ou Chanrith, Eng Chhai Eang, Men Sothavarin, Long Ry, Tob Van Chan, and Ho Vann;
 Whereas the government of Cambodia has arrested many opposition party members and democracy activists who remained in Cambodia, including bringing charges against more than 70 former CNRP members and detaining at least 35 of them since CNRP members announced in August 2019 that they might return to the country;
 Whereas a Cambodian court ordered a new investigation into two Radio Free Asia journalists charged with espionage even after two years of inquiry found insufficient evidence of wrongdoing and after numerous human rights experts and a bipartisan group of United States Senators in a March 15, 2018, letter to Hun Sen argued that the charges were meritless;
 Whereas former CNRP leader, Sam Rainsy, and other members of the CNRP and supporters of democracy intend to return to Cambodia on November 9, 2019;
 Whereas Prime Minister Hun Sen threatened students that they would have one of their remaining fingers cut off if they joined the cause of the returning democracy activists and ordered the military to attack any CNRP gatherings on November 9, 2019;
 Whereas according to Amnesty International, two youth activists have been arbitrarily detained since July for attempting to peacefully commemorate the murder of a popular government critic;
 Whereas, on November 16, 2017, the United States Senate unanimously passed Senate Resolution 279 (115th Congress), a bipartisan resolution reaffirming the commitment of the United States to promote democracy, human rights, and the rule of law in Cambodia; and
 Whereas the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) prohibits the authorization of appropriations to the government of Cambodia until the Secretary of State certifies that Cambodia is taking effective steps in several areas, including the restoration of the civil and political rights of the CNRP, media, and civil society organizations: Now, therefore, be it
	
 That the Senate— (1)urges the government of Cambodia to immediately and unconditionally—
 (A)release all political prisoners; (B)drop all politically motivated charges against the CNRP and civil society activists; and
 (C)restore full political rights to the CNRP; (2)deplores—
 (A)the deterioration of democracy and fundamental human rights in Cambodia; (B)the continued imprisonment and judicial harassment of journalists, prisoners of conscience, and other political prisoners by the government of Cambodia;
 (C)the breakdown of the rule of law and the lack of due process in Cambodia; and (D)the potential for mass arrests and violence if and when CNRP members currently overseas return to Cambodia;
 (3)holds Prime Minister Hun Sen directly responsible for the safety, health, and welfare of exiled CNRP leaders and their supporters upon their return to Cambodia;
 (4)calls on other governments throughout the Indo-Pacific to— (A)urge the government of Cambodia to allow the peaceful return of exiled CNRP leaders and their supporters; and
 (B)refrain from unjustly restricting the rights of CNRP members to travel to and through their countries as they return; and
 (5)recognizes, in the absence of systemic democratic reforms, the need for additional United States Government measures, including through legislation and executive action.